AMENDED AND RESTATED CONVERTIBLE PROMISSORY NOTE

This Amended and Restated Convertible Promissory Note is made as of April 11,
2005, and fully amends and restates the Convertible Promissory Note executed by
Crystalix Group International, Inc., a Nevada corporation (“Borrower”) in favor
of CMKXTREME, Inc., a Nevada corporation (also known as CMKXTREME.com)
(“Lender”) dated September 23, 2004 (the “Original Note”).

Factual Background

A.        Borrower executed and delivered the Original Note to Lender on or
about September 23, 2004.

B.         Borrower failed to make certain payments of principal and interest as
provided in the Original Note.

C.        Lender and Borrower have agreed to amend and restate the Original Note
as set forth below. Among other things, past due interest will be added to
principal as set forth below.

Amended and Restated Note

The Original Note is hereby amended and restated to read in full as follows:

$2,000,000

Las Vegas, Nevada

September 23, 2004

Crystalix Group International, Inc., a Nevada corporation (“Borrower”), promises
to pay to the order of CMKXTREME, Inc., a Nevada corporation (“Lender”), at 30
Princeville Lane, Las Vegas, Nevada 89113, Two Million Dollars ($2,000,000),
with interest on the unpaid principal balance.

1.

Interest Rate.

(a)        Subject to Section 2(a) and Section 6 below, interest on the unpaid
principal balance hereunder shall accrue at the rate of ten percent (10%) per
annum (the “Interest Rate”) from the date hereof.

(b)       The Interest Rate shall be calculated on the basis of the unpaid
principal balance hereunder and the actual number of days elapsed over a 365-day
year. Notwithstanding anything contained in this Note to the contrary, if
collection from Borrower of interest at the Interest Rate would be contrary to
applicable laws, then the Interest Rate in effect on any day shall be the
highest interest rate which may be collected from Borrower under applicable laws
on such day.

2.

Payment Schedule.

(a)        Interest payable at the Interest Rate through October 31, 2004, and
interest at the Default Rate (as defined below) from November 1, 2004 through
May 31, 2005 shall be due and payable on the Maturity Date (as defined below).

(b)           Commencing on July 1, 2005, and continuing on the first day of
each month thereafter, Borrower shall make a principal payment in the amount of
$83,333, with all

 

45931.0004\YOKENS\LAS\82025.4

 



 

unpaid interest accruing from and after June 1, 2005 to June 30, 2005 at the
Default Rate, and thereafter at the Interest Rate (subject to Section 6 below)
on the amounts outstanding under this Note.

(c)           All outstanding principal and accrued unpaid interest shall be due
and payable on October 1, 2007 (the “Maturity Date”), as such date may be
accelerated pursuant to Section 5.

3.

Amounts due hereunder shall be paid by Borrower to Lender as follows:

(a)           Except as provided below in Section 3(b), all payments (including
payment and prepayments of principal of or other amounts in respect of the
Advances or fees or other amounts) required under this Note shall be made by the
Borrower to the Lender in lawful money of the United States of America and in
immediately available funds.

(b)           From time to time, Lender may require Borrower to make any payment
of the Convertible Portion (as defined below) of Borrower’s obligations under
this Note in shares of Common Stock of Borrower (“Common Shares”) instead of
lawful money of the United States of America and thereby convert all or any part
of such Convertible Portion into that number of Common Shares, as is obtained by
dividing the dollar amount that Lender elects to convert by the applicable
Conversion Price (as defined below).

(c)           Subject to adjustment as provided in this Section, the “Conversion
Price” shall be the lesser of (i) the average closing price of the Common Shares
for the five (5) business days immediately prior to Lender’s delivery of notice
of conversion, or (ii) $0.08. The “Convertible Portion” means (w) any payment of
principal, interest, and any other amounts payable to Lender hereunder when due,
(x) any prepayment tendered by Borrower under this Note, (y) all or any portion
of the entire amount of Borrower’s obligations under this Note, upon a sale of
fifty-one percent (51%) or more of the outstanding Common Stock of Borrower or a
sale of all or substantially all of Borrower’s assets, or (z) if an Event of
Default (as defined below) occurs, a portion of Borrower’s obligations under
this Note not exceeding One Million Dollars ($1,000,000); provided, however,
that upon the occurrence of a second Event of Default while the first Event of
Default remains uncured, the entire amount of principal, interest and any other
amounts payable by Lender hereunder shall be the Convertible Portion.

(d)           Within ten (10) days after delivery to Borrower of a notice of
conversion with respect to that portion of the outstanding and unpaid principal
or interest that Lender wishes to convert, Borrower shall (i) denote in its
corporate records the ownership by Lender of the Common Shares so purchased, and
(ii) unless this Note has been fully repaid or converted in full, issue to
Lender a new Note, in identical form hereto and duly executed by Borrower,
representing the portion of the Debt that has not been converted or repaid.

(e)           If Borrower shall (i) declare a dividend or make a distribution
payable in Common Shares, (ii) subdivide or reclassify its outstanding Common
Shares into a greater number of Common Shares, or (iii) combine its outstanding
Common Shares into a smaller number of Common Shares, the Conversion Price in
effect at the time of the record date for such dividend or distribution or the
effective date of such subdivision, combination, or reclassification

 

 

45931.0004\YOKENS\LAS\82025.4

2

 



 

shall be proportionately reduced in the case of any increase in the number of
Common Shares outstanding, and increased in the case of any reduction in the
number of Common Shares outstanding, so that Lender shall be entitled to receive
the kind and amount of Common Shares which Lender would have owned or have been
entitled to receive had this Note been converted into Common Shares immediately
prior to such time and had such Common Shares received such dividend or other
distribution or participated in such subdivision, combination, or
reclassification. Such adjustment shall be effective as of the record date for
such dividend or distribution or the effective date of such combination,
subdivision or reclassification and shall be made successively whenever any
event listed above shall occur.

(f)            Whenever the Conversion Price is adjusted as provided in Section
3(d), Borrower shall promptly deliver to Lender written notice setting forth the
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment and the computation thereof.

(g)           In the event of any consolidation or merger of Borrower with or
into any other Person (other than a merger which does not result in any
reclassification, conversion, exchange or cancellation of outstanding Common
Shares), or in the event of any sale or transfer of all or substantially all of
the assets of Borrower or the reclassification of the Common Shares into another
form of capital stock of Borrower, whether in whole or in part, this Note shall
thereafter be convertible, in lieu of the Common Shares otherwise purchasable
and receivable upon conversion of this Note, into the kind and amount of stock
and other securities and property or cash which Lender would have been entitled
to receive upon such consolidation, merger, sale, transfer or reclassification
if Lender had held the Common Shares issuable upon the conversion of this Note
immediately prior to such consolidation, merger, sale, transfer or
reclassification. The provisions of this Section 3 shall similarly apply to
successive reclassification and changes of Common Shares of capital of Borrower
and to successive consolidations, mergers, sales, transfers or
reclassifications.

(h)           Borrower shall at all times reserve and keep available, free from
pre-emptive rights, out of its authorized but unissued shares of common stock,
solely for the purpose of issue upon conversion of this Note as herein provided,
such number of Common Shares as shall then be issuable upon the conversion of
this Note. Borrower covenants that all Common Shares which shall be so issuable
shall, upon issuance, be duly and validly issued and fully paid and
non-assessable. Borrower shall from time to time, in accordance with applicable
law, increase the authorized amount of its Common Shares if at any time the
authorized amount of its Common Shares remaining unissued shall not be
sufficient to permit the conversion of all Notes at the time outstanding.

(i)            The Lender shall not be able to convert any amount due under the
Note, if such conversion would result in the Lender and all other affiliates of
Urban Casavant holding more than 9.99% of the Borrower’s outstanding shares of
common stock, including derivative securities exercisable within sixty (60)
days.

4.             This Note is secured by a certain Security Agreement by and
between Lender and Borrower dated as of April 11, 2005. Lender’s rights under
such Security Agreement are subject

 

 

45931.0004\YOKENS\LAS\82025.4

3

 



 

to a certain Intercreditor Agreement by and between Lender and Kevin T. Ryan
dated as of April 11, 2005.

5.             Upon any Event of Default, as such term is defined in this
Section 5, Lender may accelerate the loan evidenced by this Note and declare the
entire principal balance of the Note immediately due and payable, and shall have
the rights provided herein and by applicable law. The occurrence of any of the
following events shall constitute an “Event of Default” under this Note:

(a)           Borrower fails to make any payment of interest or principal within
five (5) days after the date when due under this Note.

(b)           The dissolution of Borrower, whether pursuant to any applicable
laws, or otherwise, or the sale, transfer or conveyance by Borrower of fifty
percent (50%) or more of the outstanding voting interests of stock of Borrower
or the equity interest in Borrower to any person or entity.

(c)           Borrower commences a case or other proceeding, or if an
involuntary case or other proceeding shall be commenced against Borrower seeking
liquidation, reorganization or other relief with respect to its debts under any
bankruptcy, insolvency or other similar debtor relief law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, and any
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period of sixty (60) days.

(d)           Borrower shall make an assignment for the benefit of creditors, or
admit in writing its inability to pay its debts generally as they become due.

(e)           A notice of lien, levy or assessment is filed of record or given
to Borrower with respect to all or any of the Borrower’s assets by any federal,
state, local department or agency, and such lien, levy or assessment is not
released or paid within a reasonable period of time but in no event longer than
twenty (20) days from the date such lien, levy or assessment is filed.

(f)            Lender, in good faith, believes the prospect of payment or
performance by Borrower under this Note is impaired and if Borrower is unable or
unwilling to provide adequate written assurances to Lender of its ability to
fully perform under this Note within thirty (30) days following delivery of
written notice.

(g)           Any representation or warranty of Borrower is not materially true,
correct and complete, or if any material statement, report or certificate made
or delivered by Borrower or its officers, employees or agents is not true,
correct and complete when made.

6.             If any Event of Default shall occur, the total of the unpaid
balance of principal and the accrued unpaid interest (past due interest being
compounded) shall then begin accruing interest at the rate stated in the first
paragraph above plus eight percent (8.00%) per annum (the “Default Rate”), until
such time as all past due payments and accrued interest are paid. Borrower
acknowledges that the effect of this Default Rate provision could operate to
compound some of

 

 

45931.0004\YOKENS\LAS\82025.4

4

 



 

the interest obligations due, and Borrower hereby expressly assents to such
compounding should it occur.

7.

Borrower:

(a)           waives demand, diligence, presentment for payment, protest and
demand, notice of extension, dishonor, protest, demand and non-payment of this
Note; and

(b)           agrees that Borrower will pay any collection expenses, court costs
and actual attorney’s fees which may be incurred by Lender in the collection or
enforcement of this Note.

8.

This Note may be prepaid in whole or in part at any time.

 

9.

This Note shall be construed according to the laws of the State of Nevada.

10.           All notices, requests and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission or mailed (first class postage prepaid)
to the parties at the following addresses or facsimile numbers:

If to Borrower:

Crystalix Group International, Inc.

5275 South Arville Street, Suite B116

Las Vegas, Nevada 89118

Attn: Doug Lee, President

Fax No.: (702) 740-4611

with a copy to:

Snell & Wilmer L.L.P.

3800 Howard Hughes Parkway, Suite 1000

Las Vegas, Nevada 89109

Attn: Stephen B. Yoken, Esq.

Fax No.: (702) 784-5252

If to Lender:

CMKXTREME, Inc.

30 Princeville Lane

Las Vegas, Nevada 89113

Attn: Urban Casavant

Fax. No.: (702) 247-1307

[Signatures appear on next page]



 

45931.0004\YOKENS\LAS\82025.4

5

 



 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be executed as of the date
first set forth above.

 

BORROWER:

 

Crystalix Group International, Inc.

 

By: ________________________________

Doug Lee, President

 

By: ________________________________

Patty Hill, Secretary

 

 

ACCEPTANCE BY LENDER

The Undersigned, CMKXTREME, Inc., a Nevada corporation, hereby approves and
accepts the foregoing Amended and Restated Convertible Promissory Note in place
of the Original Note (as defined therein), and also confirms that it was
identified as “CMKXTREME.com” in such Original Note and in certain other
documents which it executed as of September 23, 2004.

CMKXTREME, Inc.,

a Nevada corporation

 

By: ______________________________

Urban Casavant, President

 

 

 

45931.0004\YOKENS\LAS\82025.4

6

 

 

 